            Case 6:20-cv-01056-ADA Document 29 Filed 09/16/21 Page 1 of 4



                                   UNITED STATES DISTRICT COURT
                                 FOR THE WESTERN DISTRICT OF TEXAS
                                          WACO DIVISION


    LEDCOMM LLC,

                    Plaintiff,                          Case No. 6:20-cv-01056-ADA

    v.

    SIGNIFY NORTH AMERICA CORP.,
    SIGNIFY HOLDING B.V., and
    SIGNIFY N.V.,

                    Defendants.



                                          SCHEDULING ORDER


    Deadline                        Item
    July 9, 2021                    Defendant serves preliminary invalidity contentions 1 in the form of
                                    (1) a chart setting forth where in the prior art references each element
                                    of the asserted claim(s) are found, (2) an identification of any
                                    limitations the Defendant contends are indefinite or lack written
                                    description under section 112, and (3) an identification of any claims
                                    the Defendant contends are directed to ineligible subject matter under
                                    section 101. Defendant shall also produce (1) all prior art referenced
                                    in the invalidity contentions, (2) technical documents, including
                                    software where applicable, sufficient to show the operation of the
                                    accused product(s), and (3) summary, annual sales information for
                                    the accused product(s) for the two years preceding the filing of the
                                    Complaint, unless the parties agree to some other timeframe.
    July 19, 2021                   Parties exchange claim terms for construction.


    August 2, 2021                  Parties exchange proposed claim constructions.




1
  The parties may amend preliminary infringement contentions and preliminary invalidity contentions
without leave of court so long as counsel certifies that it undertook reasonable efforts to prepare its
preliminary contentions and the amendment is based on material identified after those preliminary
contentions were served, and should do so seasonably upon identifying any such material. Any
amendment to add patent claims requires leave of court so that the Court can address any scheduling
issues.
           Case 6:20-cv-01056-ADA Document 29 Filed 09/16/21 Page 2 of 4




    Deadline                     Item
    August 9, 2021               Parties disclose extrinsic evidence. The parties shall disclose any
                                 extrinsic evidence, including the identity of any expert witness they
                                 may rely upon in their opening brief with respect to claim
                                 construction or indefiniteness. With respect to any expert identified,
                                 the parties shall identify the scope of the topics for the witness’s
                                 expected testimony.2 With respect to items of extrinsic evidence, the
                                 parties shall identify each such item by production number or
                                 produce a copy of any such item if not previously produced.
    August 16, 2021              Deadline to meet and confer to narrow terms in dispute and exchange
                                 revised list of terms/constructions.
    August 31, 2021              Deadline to file motion for inter-district transfer.


    September 13, 2021           Defendant files Opening claim construction brief, including any
                                 arguments that any claim terms are indefinite.
    October 4, 2021              Plaintiff files Responsive claim construction brief.


    October 18, 2021             Defendant files Reply claim construction brief.


    October 26, 2021             Plaintiff files a Sur-Reply claim construction brief.


    October 29, 2021             Parties submit Joint Claim Construction Statement and provide copies of
                                 briefs to the Court.

    October 29, 2021             Parties submit optional technical tutorials to the Court and technical
                                 advisor (if appointed)

    At the Court’s               Markman hearing at 9:00 a.m.
    convenience on or after
    November 15, 2021
    One business day after       Fact Discovery opens; deadline to serve Initial Disclosures per Rule
    the Markman hearing          26(a).

    December 7, 2021             Deadline to add parties.


    January 11, 2021             Deadline to serve Final Infringement and Invalidity Contentions. After
                                 this date, leave of Court is required for any amendment to Infringement
                                 or Invalidity contentions. This deadline does not relieve the Parties of
                                 their obligation to seasonably amend if new information is identified
                                 after initial contentions.

2
  Any party may utilize a rebuttal expert in response to a brief where expert testimony is relied upon by
the other party.
       Case 6:20-cv-01056-ADA Document 29 Filed 09/16/21 Page 3 of 4




Deadline               Item
February 15, 2022      Deadline to amend pleadings. A motion is not required unless the
                       amendment adds patents or patent claims. (Note: This includes
                       amendments in response to a 12(c) motion.)
April 26, 2022         Deadline for the first of two meet and confers to discuss significantly
                       narrowing the number of claims asserted and prior art references at
                       issue. Unless the parties agree to the narrowing, they are ordered to
                       contact the Court’s Law Clerk to arrange a teleconference with the Court
                       to resolve the disputed issues.
June 14, 2022          Close of Fact Discovery.


June 21, 2022          Opening Expert Reports.


July 26, 2022          Rebuttal Expert Reports.


August 23, 2022        Close of Expert Discovery.


September 6, 2022      Deadline for the second of two meet and confers to discuss narrowing
                       the number of claims asserted and prior art references at issue to triable
                       limits. To the extent it helps the parties determine these limits, the
                       parties are encouraged to contact the Court’s Law Clerk for an estimate
                       of the amount of trial time anticipated per side. The parties shall file a
                       Joint Report within 5 business days regarding the results of the meet and
                       confer.
September 20, 2022     Dispositive motion deadline and Daubert motion deadline.

                       See General Issues Note #8 regarding providing copies of the briefing to
                       the Court and the technical adviser (if appointed).
October 4, 2022        Serve Pretrial Disclosures (jury instructions, exhibit lists, witness lists,
                       discovery and deposition designations).

October 18, 2022       Serve objections to pretrial disclosures/rebuttal disclosures.


October 25, 2022       Serve objections to rebuttal disclosures and file motions in limine.


November 8, 2022       File Joint Pretrial Order and Pretrial Submissions (jury instructions,
                       exhibit lists, witness lists, discovery and deposition designations); file
                       oppositions to motions in limine.
        Case 6:20-cv-01056-ADA Document 29 Filed 09/16/21 Page 4 of 4




 Deadline                  Item
 November 15, 2022         File Notice of Request for Daily Transcript or Real Time Reporting. If a
                           daily transcript or real time reporting of court proceedings is requested
                           for trial, the party or parties making said request shall file a notice with
                           the Court and e-mail the Court Reporter, Kristie Davis at
                           kmdaviscsr@yahoo.com.

                           Deadline to meet and confer regarding remaining objections and
                           disputes on motions in limine.
 November 16, 2022         File joint notice identifying remaining objections to pretrial disclosures
                           and disputes on motions in limine.

 At the Court’s            Final Pretrial Conference. The Court expects to set this date at the
 convenience on or after   conclusion of the Markman Hearing.
 November 21, 2022

 December 19, 2022         Jury Selection/Trial. The Court expects to set this date at the conclusion
                           of the Markman Hearing.



              16th
ORDERED this ________         Sept. 2021.
                      day of _______,



                                                             ALAN D ALBRIGHT
                                                             UNITED STATES DISTRICT JUDGE
